Citation Nr: 1112605	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-42 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Ocean County Veteran Service Bureau


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for chronic lymphocytic leukemia, to include as secondary to herbicide exposure.  In an October 2008 personal statement, the Veteran reported that he was exposed to Agent Orange while on tour of active duty in Korea from November 1968 to January 1970.  He further specified, in a November 2008 personal statement, that he served as a military policeman on the demilitarized zone (DMZ) during his tour in Korea, and that this area was sprayed on a regular basis.  He also worked to secure holding areas, which contained 55 gallon drums filled with blue-green liquid and labeled with an orange stripe.  Most recently, the Veteran specified at the January 2011 personal hearing, that while serving in Korea, he was stationed at Camp Casey, which was less than 20 miles from the DMZ.  His duties at Camp Casey included guarding the gate, patrolling the perimeter of the post, and going into town at night to close the bars.    

Effective February 24, 2011, if it is determined that a Veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the Veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  On the other hand, if the Veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DOD, notification to the United States Joint Services Records Research Center (JSRRC) should be made to verify the location of the Veteran's unit.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010); M21-1MR, Part IV.ii.1.D.15.b (September 8, 2009). 

DOD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Units of the 7th Infantry Division include: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry; 2nd Battalion, 32nd Infantry; 3rd Battalion, 33nd Infantry; 13th Engineer Combat Battalion; 1st Battalion, 73rd Armor.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010).  

Review of the evidentiary record reveals a January 2000 private treatment record that reflects the Veteran's current diagnosis of B-cell chronic lymphocytic leukemia, which is a disease associated with herbicide exposure outlined for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  Service personnel records note that the Veteran served in Korea as a military policeman from February 1969 to March 1970 with Company B, 728th Military Police Battalion, 7th Military Police Company, 7th Infantry Division.  
The Board finds that proper development is required pursuant to the VA Adjudication Procedural Manual, M21-1-1MR.  While the evidence shows that the Veteran served in Korea during the pertinent time frame in the 7th Infantry Division, there is no mention of the 728th Military Police Battalion being one of the 7th Infantry Division units at the DMZ in Korea.  The Veteran also contends that he was stationed at Camp Casey during the course of his duties in Korea, which the Board notes was located in the city of Tonguchon (now Dongducheon), 11 miles southeast of the DMZ in Korea.  Moreover, the claims file does not indicate that a request was made to the JSRRC for verification of the location of the Veteran's unit. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) to verify any herbicide exposure during the Veteran service in Korea.  The record indicates  service in Korea with Company B, 728th Military Police Battalion, 7th Military Police Company, 7th Infantry Division and the Veteran has also alleged exposure while stationed at Camp Casey.  The RO/AMC must provide a detailed statement of the appellant's claimed herbicide exposure be sent to the C&P Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the appellant's possible Agent Orange exposure, to include at Camp Casey during the Veteran's service there.

If further information from the Veteran is required for this development to be completed, he must assist in this matter by providing such information.  If any requested records are unavailable, or the search for such records yields negative results, it should be so noted in the claims file, along with an explanation for any negative results.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



